DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/23/2022 is acknowledged.  Applicant also elected SEQ ID NO:3 without traverse.
Claims 52-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (group III), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/2022.
Claims 37-51 are under consideration in this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(1) Claims 37-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 10-12, and 14-17 of U.S. Patent No. 10,149,914. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims disclose the instant claims.
Regarding claim 37, patent claim 1 discloses the claimed nucleic acid regulatory element of SEQ ID NO:3 comprised in an expression cassette.  As such, instant claim 37 is an obvious variant of patent claim 1.
Regarding claim 38, patent claim 1 discloses the claimed regulatory element of SEQ ID NO:3 in an expression cassette.  As such, instant claim 38 is an obvious variant of patent claim 1.
Regarding claim 39, patent claim 1 discloses 90 nucleotides or less, which encompasses 75 nucleotides or less as claimed in claim 39.  
Regarding claim 40, patent claim 1 discloses SEQ ID NO:3.
Regarding claim 41, patent claim 1 discloses the claimed expression cassette.  Patent claim 1 does not recite that the expression cassette comprise a polyA sequence.  However, this element is common place in expression cassettes and therefore is an obvious variant of instant claim 41.
Regarding claim 42, patent claim 5 disclose an expression cassette comprise the addition regulatory elements claimed in instant claim 42.  Instant claim 42 further specifies a length of the regulatory element which does not exceed 600 nucleotides, whereas patent claim 5 recites a limit of not exceeding 700 nucleotides.  However, determining optimal length of a regulatory element is routine optimization.  Thus, one of ordinary skill would arrive at instant claim 42 through optimization of patent claim 5.
Regarding claim 43, patent claim 6 discloses the limitations of instant claim 43.
Regarding claim 44, patent claim 7 discloses the limitations of instant claim 44.
Regarding claim 45, patent claim 8 discloses the liver specific promoter of claim 45.
Regarding claim 46, patent claim 10 discloses the TTR promoter.
Regarding claim 47, patent claim 11 discloses the minimal promoter.
Regarding claim 48, patent claim 12 disclose that the heterologous sequences discloses a protein.
Regarding claim 49, patent claim 14 disclose factor IX.
Regarding claim 50, patent claim 16 discloses comprised in a vector.
Regarding claim 51, patent claim 17 discloses the viral vector species.

(2) Claims 37-44 and 45-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,398,787. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and patent claims have overlapping, non-mutually exclusive subject matter.
Regarding claim 37, patent claim 1 discloses an expression cassette comprising a serpin enhancer consisting of SEQ ID NO:8.  SEQ ID NO:8 has 100% identity with SEQ ID NO:3 of instant claim 37.
Regarding claim 38, patent claim 1 discloses the regulatory sequence of instant claim 38 as described above.
Regarding claim 39, SEQ ID NO:8 of patent claim 1 is 72 nucleic acids in length.  Thus, patent claim 1 discloses a length of 75 nucleotides or less as claimed in the instant claim.
Regarding claim 40, SEQ ID NO:8 discloses SEQ ID NO:3 as discussed above.
Regarding claim 41, patent claim 1 discloses an expression cassette consisting of the claimed regulatory element linked to a minimal transthyrtin promoter  a coding sequence for factor IX and a polyA sequences.
Regarding claim 42, patent claim 2 additionally comprises SEQ ID NO:2.
Regarding claims 45-47,  patent claim 1 discloses the liver specific promoter, TTR.  Further the TTR is a minimal promoter as claimed.
Regarding claims 48 and 49, patent claim 1 discloses the heterologous sequence is factor IX as described above.
Regarding claims 50 and 51, patent claim 1 discloses an expression cassette is comprised in an AAV vector.
Thus, the patent claims disclose an anticipatory species of the instant claims, rendering the instant claims obvious.

(3) Claims 37-41 and 43-51 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 6-12, 14, 16, and 17 of U.S. Patent No. 10,471,157. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and patent claims have overlapping, non-mutually exclusive subject matter.
Regarding claims 37, 38 and 40, patent claim 3 discloses an expression cassette comprising the regulatory element of SEQ ID NO:3 or 95% identity thereto.  SEQ ID NO;3 in the patent claim has 100% identity to SEQ ID NOS;3 in the instant claim.  
Regarding claim 39, SEQ IS NO:3 in the instant claim is 72 nucleotides in length (i.e. less than 75 nucleotides).
Regarding claim 41, patent claim 4 does not expressly disclose that the expression cassette comprising a polyA sequence.  However, polyA sequences are conventions termination sequences present in transgenes.  As such, expression cassette of patent claim 4 is an obvious variant of the instant claim.  Patent claim 4 also discloses the nucleic acid regulatory sequence element does not form part of a larger regulatory region.
Regarding claim 43, patent claim 6 recites identical language to instant claim 43,
Regarding claim 44, patent claims 7 and 8 recite that multiple copies of SEQ ID NO:3 are present (i.e. one or more additional regulatory element sequences of SEQ ID NO:3).
Regarding claim 45, patent claim 9 discloses a liver specific promoter.
Regarding claim 46, patent claim 10 discloses the TTR promoter.
Regarding claim 47, patent claim 11 discloses a minimal promoter.
Regarding claim 48, patent claim 12 discloses a protein.
Regarding claim 49, patent claim 14 discloses factor IX.
Regarding claim 50, patent claim 16 discloses a vector.
Regarding claim 51, patent claim 17 discloses the claimed vector species.

(4)  Claims 37- rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,617,548. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and copending claims have overlapping, non-mutually exclusive subject matter.
Regarding claims 37-44, patent claims 14, 15, and 17 disclose a regulatory element of SEQ ID NO:3 has 100% identity with SEQ ID NO:3 of the instant claims and is 72 nucleotides in length.  This regulatory element is present in an expression vector having a heterologous coding sequence and a polyA sequences.  The regulatory element is not part of a larger regulatory element and the length is 150 nucleotide or less (i.e. less than 600 nucleotides).
Regarding claims 47 and 49, patent claim 1 discloses a transgene encoding a clotting factor.  It does not expressly disclose factor IX.  However, Factor IX coding sequence is one of a finite number of predictable clotting factors sequences known in the prior art that could be used in the patent claim’s expression vectors.  Thus it is an obvious variant of the patent claim.
Regarding claim 50, patent claim 16 discloses that the expression cassette in a viral vector.
Regarding claim 51, patent claim 17 discloses the species of viral vectors claimed.

(5)  Claims 37-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 10, 11, and 13 of U.S. Patent No. 11,007,280. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and pending claims have overlapping, non-mutually exclusive subject matter.
Regarding claims 37-40, and 42-44, patent claim 1 discloses an expression cassette comprising a triple repeat of the liver regulatory element encoding in SEQ ID NO:5.  SEQ ID NO:5 has 100% identity with SEQ ID NO:3 of the instant claims.  The expression cassette further comprises a liver specific promoter and a transgenes.  
Regarding claim 41, patent claim 10 discloses that the transgene further comprises a polyA sequence.
Regarding claims 45-47, patent claim 1 discloses a liver specific promoter as described above and patent claims 2-3 disclose minimalist TTR promoter.
Regarding claims 48 and 49, patent claim 6 disclose the transgene as encoding factor IX.
Regarding claim 50, patent claim  11 discloses that the expression cassette is comprised in a vector.
Regarding claim 51, patent claim 13 discloses the vector is a viral vector.

(6)  Claims 37-41, 45-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 12, and 13 of U.S. Patent No. 11, 419,950. Although the claims at issue are not identical, they are not patentably distinct from each other because overlapping, non-mutually exclusive subject matter.
Regarding claims 37-41 and 50, patent claim 1 discloses a vector comprising an expression cassette comprising the enhancer element of SEQ ID NO:8.  SEQ ID NO:8 is 100% identical to SEQ ID NO:3 of the instant claims and is 72 nucleotides in length.  The vector also comprising a promoter, a transgene and a transcription termination signal.  The patent claims do not recite any further elements.  As such, the patent claim’s vector regulatory element does not form part of a larger regulatory region.
Regarding claims 54-47, patent claim 10 discloses a minimal TTR promoter.
Regarding claims 48-49, patent claim 2 discloses factor IX transgene.
Regarding claim 51, patent claims 12 and 13 discloses a viral vector, more particularly an AAV.

(7) Claim 37-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7, 11-13 of copending Application No. 17/240,845 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant and copending claims are directed to overlapping, non-mutually exclusive subject matter.
Regarding claims 37-40, copending claims 1 discloses an expression cassette comprising a triple repeat of the regulatory element of SEQ ID NO:5.  SEQ ID NO:5 is 100% identical to SEQ ID NO:3 of the instant claims.
Regarding claim 41-44, copending claim 11 discloses that the transgene further comprises a polyA sequence.
Regarding instant claims 45-47, claims 2 and 3 disclose the minimalist TTR promoter.
Regarding instant claims 48 and 49, copending claim 7 discloses factor IX transgene. 
Regarding instant claim 50 and 51, copending claim 12 discloses the expression cassette is comprised in a vector.  Copending claim 13 discloses a viral vector.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(8)  Claims 37-41 and 48-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17288442 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and copending claims have non-mutually exclusive, overlapping subject matter.
Regarding instant claims 37-40, copending claim 10 discloses an expression cassette comprising a factor IX transgene operably linked to a promoter and a regulatory element of SEQ ID NO:25.  SEQ ID NO:25 has 100% identity to SEQ ID NO:3 of the instant claims and is 72 nucleotides in length.
Regarding claim 41, copending claim 10 does not expressly teach a polyA sequence.  However, polyA sequences are commonly included in expression cassettes.  As such claim 41 is an obvious variant of copending claim 10.
Regarding claims 48-49, copending claim 10 discloses a factor IX transgene as discussed above.	Regarding claims 50, copending claim 10 discloses an expression cassette which is a type of non-viral vector.
Regarding claim 51, copending claim 10 does not teach a viral vector.  However, viral vector were being used conventionally to deliver expression cassettes at the time of the copending claims.  As such, copending claim 10 is an obvious variant of instant claim 51.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 38 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) a regulatory element of SEQ ID NO:3. This judicial exception is not integrated into a practical application because the claim solely recite properties of enhanced liver specific gene expression if present in a heterologous transgene, but the transgene is not required.  Thus the claim is solely to the regulatory sequence of SEQ ID NO:3 that exist in nature. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it recites size of the regulatory element of 90 nucleotides, which is solely the structural limitations of the regulatory element proper.  It does not restrict its presence in other sequences of larger or even smaller size, like the natural sequence found in nature.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 38 recites, “the regulatory element hybridizes under stringent conditions to SEQ ID NO:3”.  The term “stringent conditions” defined by the specification as the ability of a nucleic acid molecule to hybridize to a target nucleic acid under defined conditions of temperature and sale concentrations ([0050] on page 12).  This definition is quite broad and does not set any particular limits on specificity or identity of the hybridizing sequence.  As such, the sequences that hybridize encompasses a large number of species that have some degree of sequence identity but do not necessarily have the same overall structure and function as SEQ ID NO:3.  As such, the specification fails to describe any other sequences or relevant structures that hybridizes with SEQ ID NO:3 under high stringency other than SEQ ID NO:3 itself.  However, the number of possible sequences that fall within the genus of “the regulatory element hybridizes under stringent conditions to SEQ ID NO:3” is quite large and heterologous in structure and function.  Given the specification fails to provide description of a representative number of species of this genus, not requite structural characteristic, or no specific description of a particular stringency that will arrive at the nucleic acid regulatory sequence of the claim, an artisan of ordinary skill would not be able to envision the species that would fall within the claimed genus and would not be able to determine the sequences of which Applicant was in possession at the time of effectively filing.
MPEP § 2163 (II)(A)(3)(ii)(paragraph 3) states: The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 “merely by clearly describing one embodiment of the thing claimed.” LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed.
MPEP § 2163 (II)(A)(3)(ii)(paragraph 4) states: For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are “representative of the full variety or scope of the genus,” or by the establishment of “a reasonable structure-function correlation.”

No claims are allowed.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632